DETAILED ACTION

This action is in response to the amendment and arguments filed on 4/5/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO 2015/062554) in view of Hu (2013/0194831) and Matsumoto et al. (US 2011/0292691). 	Regarding claim 1, Chen et al. discloses (see fig. 10) a power supply device, comprising: a switch circuit (102), generating a switch voltage (output from 102) according to an input voltage (Vin), a first clock voltage (gate signals for switches in 102), and a second clock voltage (gate signal to switches in 102); a resonant circuit (106), comprising a variable capacitor (1005) and a variable inductor (1006), wherein the resonant circuit generates a resonant voltage according to the switch voltage (operation of 106 operating based on output from 102), a first control voltage (control voltage to gate of switches in 1005), and a second control voltage (control voltage to the gates of switches of 1006); a first transformer (112), generating a transformation voltage according to the resonant voltage (output on secondary side of 112); an output rectifier (114), generating an output voltage according to the transformation voltage (output from 114 to filter 116). 	Chen et al. does not disclose a feedback circuit, detecting a sensing voltage relative to the output rectifier, wherein the feedback circuit determines the first control voltage according to the sensing voltage, so as to control a tunable capacitance of the variable capacitor; and a controller, detecting the sensing voltage relative to the output rectifier, wherein the controller determines the second control voltage according to the sensing voltage, so as to control a tunable inductance of the variable inductor, wherein the feedback circuit comprises a comparator and a second transformer, the comparator . 
Allowable Subject Matter
Claims 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 16, the prior art fails to teach or disclose a power supply device, comprising: a switch circuit, wherein the switch circuit comprises: a first transistor, wherein the first transistor has a control terminal coupled to the controller to receive the first clock voltage, a first terminal coupled to a first node for outputting the switch .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 7-12 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838